           Case 1:20-cv-00241-DAD-GSA Document 20 Filed 04/21/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     CHARLES F. JUSTUS IV,                  1:20-cv-00241-DAD-GSA-PC
12                     Plaintiff,             ORDER RE PLAINTIFF’S NOTICE OF
                                              VOLUNTARY DISMISSAL UNDER
13                v.                          RULE 41, WITHOUT PREJUDICE
                                              (ECF No. 19.)
14     DELACRUZ, et al.,
                                              ORDER WITHDRAWING FINDINGS AND
15                     Defendants.            RECOMMENDATIONS ISSUED ON MARCH
                                              26, 2021
16                                            (ECF No. 18.)
17                                            ORDER DIRECTING CLERK TO CLOSE FILE
18

19

20

21

22

23          Charles F. Justus IV (“Plaintiff”) is a state prisoner proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On February 18, 2020,
25   Plaintiff filed the Complaint commencing this action. (ECF No. 1.)
26          On February 25, 2020, the court screened the Complaint and issued an order dismissing
27   the Complaint for failure to state a claim, with leave to amend. 28 U.S.C § 1915. (ECF No. 9.)
28   On March 23, 2020, Plaintiff filed the First Amended Complaint. (ECF No. 11.)

                                                   1
            Case 1:20-cv-00241-DAD-GSA Document 20 Filed 04/21/21 Page 2 of 3



 1           On March 26, 2021, the court issued findings and recommendations, recommending that
 2   this case be dismissed, with prejudice, for Plaintiff’s failure to state a claim. (ECF No. 18.)
 3   Plaintiff was granted fourteen days to file objections to the findings and recommendations. (Id.)
 4           On April 14, 2021, Plaintiff filed a request to voluntarily dismiss this case, without
 5   prejudice. (ECF No. 19.) Plaintiff maintains that he lacked knowledge and experience in filing
 6   a complaint and now knows that the proper court for his case is a lower state court and the issue
 7   in his case is a tort and not a constitutional violation. (Id.) The court construes Plaintiff’s request
 8   as a notice of dismissal under Rule 41.
 9           Plaintiff has a right to voluntarily dismiss this case under Rule 41 of the Federal Rules of
10   Civil Procedure. In Wilson v. City of San Jose, the Ninth Circuit explained:
11                   Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
             his action prior to service by the defendant of an answer or a motion for summary
12           judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
             Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
13           1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of
             dismissal prior to the defendant’s service of an answer or motion for summary
14           judgment. The dismissal is effective on filing and no court order is required. Id.
             The plaintiff may dismiss some or all of the defendants, or some or all of his
15           claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
             10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
16           automatically terminates the action as to the defendants who are the subjects of
             the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
17           ordinarily without prejudice to the plaintiff's right to commence another action for
             the same cause against the same defendants. Id. (citing McKenzie v. Davenport-
18           Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a dismissal
             leaves the parties as though no action had been brought. Id.
19

20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
21   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
22   effective as of the date it was filed, and this case shall be closed. The court shall withdraw the
23   findings and recommendations issued on March 26, 2021.
24           Accordingly, IT IS HEREBY ORDERED that:
25           1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
26           2.      This case is DISMISSED in its entirety without prejudice;
27           3.      The findings and recommendations issued on March 26, 2021, are withdrawn; and
28   ///

                                                        2
          Case 1:20-cv-00241-DAD-GSA Document 20 Filed 04/21/21 Page 3 of 3



 1        4.    The Clerk of the Court is DIRECTED to close the file in this case and adjust the
 2              docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
 3
     IT IS SO ORDERED.
 4

 5     Dated:   April 20, 2021                           /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
